   4:19-cv-03064-BCB-MDN Doc # 30 Filed: 07/08/20 Page 1 of 1 - Page ID # 64



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

MICHAEL L LOHMAN, and HALEY M
LOHMAN,
               Plaintiffs,                                             4:19-CV-3064

        vs.
                                                                       JUDGMENT
AARON RUCKER, in his individual capacity;
and CHAD BORGMANN, in his individual
capacity;
                Defendants.


       This matter is before the Court on the parties’ joint Stipulation for Dismissal with Prejudice

(Filing 29). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed with

prejudice, both sides to bear their own fees and costs.


       Dated this 8th day of July, 2020.

                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge
